Per Curiam.
Petitioner has appealed from the judgment of the district court which ordered a dissolution of the marriage of the parties and awarded custody of their three minor children to the respondent. As his sole assignment of error, petitioner attacks the award of custody.
Child custody determinations are matters initially entrusted to the sound discretion of the trial court, and, on appeal, that court’s determination will be affirmed in the absence of an abuse of discretion. Clark v. Clark, 228 Neb. 440, 422 N.W.2d *284793 (1988). Having reviewed the record de novo, which we are required to do, we find the action of the trial court in the awarding of custody was fair and reasonable and in the best interests of the minor children, and was not the result of an abuse of discretion.
Accordingly, the judgment of the district court is affirmed.
Affirmed.